Citation Nr: 9900305	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran has verified service from January 1980 to 
February 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California. 

The veteran filed his original claim for service connection 
for left ear hearing loss in February 1988.  In a January 
1989 rating action, the RO denied entitlement to service 
connection for left ear hearing loss.  The veteran filed a 
timely notice of disagreement and perfected his appeal.  In a 
June 1990 statement to the RO, the veteran stated that he 
wished to discontinue his appeal for service connection for 
left ear hearing loss.

Thereafter, the veteran sought to reopen his claim for 
service connection for left ear hearing loss in October 1992.  
The RO in a December 1992 rating action determined that new 
and material evidence to reopen the claim for service 
connection for left ear hearing loss had not been presented.  
The veteran filed a timely notice of disagreement in February 
1994.  The RO issued a Statement of the Case (SOC) and the 
veteran presented a VA Form 646, in lieu of a VA Form 1-9, in 
December 1994 as his substantive appeal.  The veteran was 
granted a hearing before a traveling member of the Board in 
December 1996 and the case was subsequently forwarded to the 
Board for adjudication upon the merits.  In March 1997, the 
Board remanded this case for further development.  Those 
actions have now been completed and this case is properly 
before the Board for adjudication upon the merits.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his left ear hearing loss began in 
service.  He maintains that current medical records show that 
he continues to suffer from left ear hearing loss.  He 
contends that he has submitted new and material evidence 
regarding his left ear hearing loss claim.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for left ear 
hearing loss.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.  

2.  The RO denied service connection for left ear hearing 
loss in January 1989 and while a timely appeal was received 
following written notification of this determination, the 
veteran withdrew his appeal in June 1990.   

3.  Evidence added to the record since the January 1989 
rating decision consists primarily of the veterans 
statements, testimony, and post-service medical records which 
are repetitious in nature and do not provide a basis for 
associating any current left ear hearing loss with his 
service.  


CONCLUSION OF LAW

Evidence received since the ROs January 1989 denial of 
service connection for left ear hearing loss is not new and 
material; the claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a)(1998). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that the claimed 
current disability is due to a disease or injury that was 
either incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  Additionally, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence,  including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the January 1989 rating 
decision may be briefly summarized.  During the veterans 
November 1979 entrance examination, his left ear hearing was 
evaluated as 5, 5, 5, 5, 5, and 5 dB at 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 Hz.  In August 1983, the veteran was 
treated for a ruptured right eardrum after a boxing match.  
The examiner noted that the veterans left tympanic membrane 
was normal.  During a June 1985 examination, the veterans 
left ear hearing was evaluated as 0, 5, 0, 10, 10, and 15 dB 
at the pure tone thresholds of 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 Hz.  During a physical profile board 
proceeding, the veterans physical profile reflected high 
frequency right ear hearing loss.  No exposure to noise in 
excess of 85dBA or weapon firing without the use of properly 
fitted hearing protection was noted.  The veterans left ear 
hearing was evaluated as 10, 10, 10, 20, 15, and 15 dB at the 
pure tone thresholds of 500, 1,000, 2,000, 3,000, 4,000, and 
6,000 Hz.  In January 1987, during a routine physical 
evaluation, the veterans left ear hearing was within normal 
limits.  The veteran was treated in February 1987 for right 
ear asymmetric hearing loss. 

The veterans service personnel records reflect that the 
veteran was an infantryman.

During October 1988 audiological evaluation, the examiner 
noted that the veterans left ear hearing was normal.

The veteran filed his initial application for benefits in 
February 1988.  By a decision dated in January 1989, the RO 
denied the veterans claim for entitlement to service 
connection for left ear hearing loss.  The RO noted that the 
veteran had a history of noise exposure as an infantryman and 
it was presumed that some direct physical trauma was incurred 
when the veteran was a boxer.  However, the veterans medical 
records reflected that his left ear hearing was normal.  The 
veteran filed a timely notice of disagreement concerning the 
January 1989 denial of service connection for left ear 
hearing loss and perfected his appeal in March 1990.  
However, the veteran withdrew his appeal in a June 1990 
statement to the RO.  The January 1989 rating decision 
therefore became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence submitted subsequent to the January 1989 rating 
decision includes VA outpatient treatment records from 
February 1988 to May 1997, which reveal treatment for various 
disabilities.  In March 1988, the veteran complained of 
bilateral hearing loss for the previous six months.  No left 
ear hearing loss was noted.  September 1991 audiological 
testing reflected left ear hearing of 5, 5, 20, and 5 dB at 
the pure tone thresholds of 1,000, 2,000, 3,000, and 4,000 Hz 
with an average of 9 Hz.  No left ear diagnoses were made.  
In June 1992, an examiner noted right ear asymmetric hearing 
loss with the left ear within normal limits.  After September 
1993 VA audiological testing, the examiner noted that the 
left ear was within normal limits.  Again in September 1994, 
audiological testing reflected normal left ear hearing.

During the veterans December 1996 hearing before a member of 
the Board, the veteran testified that he experienced no in-
service problems with his left ear or left ear hearing.  He 
reported that his previous audiological examinations were 
normal regarding the left ear and that he had no complaints.  
He stated however, that he had been denied employment due to 
diminished left ear hearing.  He reported that his military 
occupational specialty (MOS) was as an infantryman and that 
he was exposed to noises on the firing range and in the motor 
pool.  The veteran testified that a private examiner noted in 
the early 1990s that the veteran exhibited left ear hearing 
loss.

Thus case was remanded in March 1997 for further development.  
In a May 1997 letter, the RO requested that the veteran 
furnish additional medical evidence of his left ear hearing 
loss including any private medical records.  To date, the 
veteran has failed to provided any private medical records, 
which reflect left ear hearing loss.

The evidence received in conjunction with the current claim 
consists primarily of  statements and testimony from the 
veteran which are cumulative in nature and a post service VA 
outpatient records.  While the veteran has described noise 
exposure and left ear hearing loss during service, the fact 
remains that there is no medical evidence associating any 
current disability with such incident in service.  The 
veteran associates his subsequent ear problems with this 
events; however, lay assertions of medical diagnosis or 
causation are insufficient to reopen a previously denied 
claim under 38 U.S.C.A. § 5108.  See also Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  No evidence of a nexus between 
any current disability and his service has been submitted.  
Accordingly, the Board concludes that evidence that is both 
new and material has not been received.  Therefore, the 
application to reopen the claim for service connection for 
left ear hearing loss must be denied.  



ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for left ear hearing loss, is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
